Order and judgment (one paper), Supreme Court, New York County, entered March 19, 1968, reducing assessments on real property, unanimously reversed, on the law and facts, petitions dismissed and assessments reinstated. Appellants shall recover of petitioner-respondent $50 costs and disbursements of this appeal. Petitioner failed to show that the property in question was overassessed for the tax years in suit. There is, therefore, no basis for judicial interference with the assessments. The reasonably estimated figures of net potential income by the city’s expert show an average return of 8.8% on the assessed value of the combined land and building. In order to show an overvaluation petitioner’s expert had to resort to an over-all capitalization rate of over 9.6%. In view of the fact that the house has never had a vacancy factor of more than 31/2% and has enjoyed a steadily increasing rent roll, this rate is totally unrealistic. Furthermore, petitioner’s land value could only be supported by sales, the bulk of which were made over 20 years before the tax date, and ignored recent sales in the area of prices equivalent to more than 150% of assessed value. Settle order on notice. Concur—■ 'Stevens, P. J., Capozzoli, MoGivern, Nunez and Steuer, JJ.